Citation Nr: 1107999	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  07-28 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUE

Whether the reduction in the rating assigned for the service-connected lumbosacral strain from 40 percent to 20 percent was proper.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

S. Finn, Associate Counsel



INTRODUCTION

The Veteran served on active duty from March 1991 to August 1999.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the RO that reduced the rating for the service-connected lumbosacral strain from 40 to 20 percent, effective on August 1, 2006.



FINDINGS OF FACT

1.  In a May 2006 rating decision, the RO reduced the disability rating assigned for the service-connected lumbosacral strain from 40 to 20 percent, effective on August 1, 2006.  

2.  In reducing the 40 percent rating, the RO did not fully assess whether sustained material improvement in the service-connected lumbosacral strain had been obtained under the ordinary conditions of life because the reduction was based on inadequate VA examinations (no claims file review and review of recent VA treatment records) without review of relevant current treatment records.



CONCLUSION OF LAW

The reduction of the 40 percent rating assigned for the service-connected lumbosacral strain is void ab initio.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.3, 4.7, 4.71a including Diagnostic Code 5237 (2010).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

To the extent that the action taken hereinbelow is favorable to the Veteran under the law, a discussion of the provisions of VCAA is not required.  


II.  Propriety of Reduction

The Board notes that the record does not indicate, and the Veteran does not contend, noncompliance with the procedural requirements for rating reductions.  See 38 C.F.R. § 3.105(e).  Therefore, the Board will focus on the propriety of the reduction.

Congress has provided that a Veteran's disability will not be reduced unless an improvement in the disability is shown to have occurred.  38 U.S.C.A. § 1155 (2002).  When an RO makes a rating reduction without following the applicable regulations, the reduction is void ab initio.  Greyzck v. West, 12 Vet. App. 288, 292 (1999).

For reductions in rating to be properly accomplished, specific requirements must be met.  See 38 C.F.R. § 3.344; see also Dofflemyer v. Derwinski, 2 Vet. App. 277 (1992).  

The provisions of 38 C.F.R. §§ 3.344(a) and (b), which govern reductions of rating in effect for five or more years apply in this case given the 40 percent rating was effective since August 14, 1999, more than five years earlier than the date of the reduction on August 1, 2006.  Brown v. Brown, 5 Vet. App. 413, 419 (1993).

The provision of 38 C.F.R. § 3.344 (a) and (b) provide that rating agencies will handle cases affected by a change of medical findings or diagnosis so as to produce the greatest degree of stability of disability evaluations, consistent with the laws and regulations governing disability compensation.  Examinations less full and complete than those on which payments were authorized or continued will not be used as a basis of reduction of an evaluation.  Moreover, although material improvement in the physical or mental condition is clearly reflected, the rating agency must consider whether the evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a),(c); see Brown (Kevin) v. Brown, 5 Vet. App. 413, 421 (1993); Kitchens v. Brown, 7 Vet. App. 320, 324 (1995).  

After a thorough review of the Veteran's claims file, the Board finds that the evidence of record does not demonstrate material improvement in the Veteran's service-connected lumbosacral strain such as to warrant a reduction of the rating from 40 percent to 20 percent in accordance with the applicable regulations.

The RO failed to consider, and provide notice of, the provisions of 38 C.F.R. § 3.344.  Specifically, there is nothing in the evidence of record to show that the RO considered 38 C.F.R. § 3.344(a), (b) and (c) when it reduced the rating.  

The RO in this regard did not address the question of material improvement.  Even though the 40 percent rating had been in effect for over 5 years, the reduction in now found to have been based on inadequate examinations performed in December 2004 and February 2006 when the examiners did not have an opportunity to review the claims file.  Additionally, the RO did not associate with the claims file updated VA treatment records.  

The most recent VA treatment records of record are dated in August 2003.  Moreover, the RO used the December 2004 VA examination and February 2006 VA examination to find that the Veteran did not meet the criteria for the assignment of a 40 percent rating.  (See Statement of the Case dated July 2007).  Yet, a January 2005 rating decision continued the assigned 40 percent rating for the service-connected lumbosacral strain taking into consideration the December 2004 VA examination.

The Veteran states that his condition had not improved and that he over exerted himself during the February 2006 VA examination.  He reports subsequently having to take off time from work due to immobility and pain because of that exertion.  (See June 2006 Notice of Disagreement).

The Board notes that the United States Court of Appeals for Veterans Claims (Court) held in Dofflemyer v. Derwinski, 2 Vet. App. 277, 282 (1992) that the failure to consider and apply either the provisions of 38 C.F.R. 38 U.S.C.A. § 3.344 renders a rating decision void ab initio.  

As the RO failed to apply the provisions of 38 C.F.R. § 3.344 in its reduction of the disability evaluation for the service-connected lumbosacral strain from 40 percent to 20 percent, the reduction is void ab initio as not in accordance with the applicable law and regulations, and the 40 percent rating must be restored from the effective date of the reduction.  38 U.S.C.A. § 1155; 38 C.F.R. § 3.344.  



ORDER

The reduction of the 40 percent rating for the service-connected lumbosacral strain is void by operation of law.  



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals



Department of Veterans Affairs


